Citation Nr: 1126929	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  03-04 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for paranoid type schizophrenia, previously characterized as dysthymic disorder, prior to February 12, 2010.

2.  Entitlement to an evaluation in excess of 70 percent for paranoid type schizophrenia on or after February 12, 2010.

3.  Entitlement to a total rating based on individual unemployability (TDIU).

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for an ear disorder.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right hand disorder.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for pseudofolliculitis, claimed as a skin disorder.

7.  Entitlement to service connection for a back disorder.

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD), previously characterized as chest pain.

9.  Entitlement to service connection for hypertension previously characterized as chest pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1997.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for dysthymic disorder and assigned a 30 percent disability evaluation effective from September 25, 2001.  That decision also denied reopening the Veteran's claims for service connection for a back disorder, an ear disorder, chest pain, a right hand disorder, and a skin disorder.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

In May 2002, the Veteran presented testimony at a hearing conducted at the New Orleans RO before a Decision Review Officer (DRO).  In November 2003, the Veteran presented testimony at a personal hearing conducted at the New Orleans RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  Transcripts of these hearings are in the Veteran's claims folder.

In a decision dated in August 2004, the Board remanded the Veteran's application to reopen his claims for service connection for a back disorder, an ear disorder, chest pain, a right hand disorder, and a skin disorder.  The Board also increased the Veteran's evaluation for his dysthymic disorder to 50 percent.  The Veteran then appealed the Board's decision denying a higher initial evaluation for a dysthymic disorder to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in June 2005, the Court vacated the Board's decision denying an initial evaluation in excess of 50 percent for dysthymic disorder and remanded the case to the Board for proceedings consistent with the Joint Motion for Remand (Joint Motion) filed in this case.

In May 2006, the Board remanded for further development.  In October 2009, the Board denied reopening of the applications for service connection for an ear disorder, right hand disorder, and pseudofolliculitis barbae; reopened the claims for a back disorder and chest pain; and then remanded the claims for a back disorder, chest pain, and service-connected dysthymic disorder for further development.  Pursuant to the remand, the Veteran was afforded adequate VA examinations in February 2010.  An April 2010 decision granted a 70 percent rating effective February 12, 2010 and recharacterized the issue from dysthymic disorder to paranoid type schizophrenia.  Given the foregoing, the Board finds that VA has substantially complied with the Board's October 2009 remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

In February 2011, the Veteran's representative filed a motion to vacate the portion of the October 2009 Board decision that denied reopening of the claims for an ear disorder, right hand disorder, and pseudofolliculitis barbae because the representative was not afforded an opportunity to present argument on the Veteran's behalf.  This motion was granted in April 2011.  Accordingly, a decision vacating the portion of the October 2009 Board decision which denied reopening of the claims for an ear disorder, right hand disorder, and pseudofolliculitis barbae will be issued simultaneously with this decision.  

As previously noted in the October 2009 decision, the Veteran submitted a statement in June 2009 in which he disagreed with the effective date for the grant of service connection.  He did not specify the disability or disabilities.  He also appeared to request service connection for post traumatic stress disorder (PTSD).  In a September 2009 statement, the Veteran appears to request service connection for diabetes.  The issues of entitlement to an earlier effective date for a grant of service connection, service connection for PTSD, and service connection for diabetes have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for GERD and hypertension, previously characterized as chest pain, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service-connected paranoid type schizophrenia has not been shown to be productive of total social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

2.  The evidence indicates that the Veteran's service-connected paranoid type schizophrenia is productive of total occupational impairment.

3.  An unappealed October 1997 rating decision denied service connection for an ear disorder.

4.  The evidence received since the October 1997 rating decision, by itself or in conjunction with previously considered evidence, is not so significant that it must be considered to fairly decide the merits of the claim for an ear disorder.

5.  An unappealed October 1997 rating decision denied service connection for a right hand disorder.

6.  The evidence received since the October 1997 rating decision, by itself or in conjunction with previously considered evidence, is not so significant that it must be considered to fairly decide the merits of the claim for a right hand disorder.

7.  An unappealed October 1997 rating decision denied service connection for a skin disorder.

8.  The evidence received since the October 1997 rating decision, by itself or in conjunction with previously considered evidence, is so significant that it must be considered to fairly decide the merits of the claim for pseudofolliculitis barbae, claimed as a skin disorder.

9.  Pseudofolliculitis barbae has been shown to be causally or etiologically related to the Veteran's military service.

10.  A back disorder has not been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of an initial 70 percent rating, but no higher, for chronic paranoid schizophrenia have been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9203. (2010).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

3.  The October 1997 RO decision denying the claim for service connection for an ear disorder is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103.

4.  Evidence received after the October 1997 RO decision is not new and material, and the claim for service connection for an ear disorder is denied.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a) (2001), 3.159 (2010).

5.  The October 1997 RO decision denying the claim for service connection for a right hand disorder is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103.

6.  Evidence received after the October 1997 RO decision is not new and material, and the claim for service connection for a right hand disorder is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a) (2001), 3.159 (2010).

7.  The October 1997 RO decision denying the claim for service connection for a skin disorder is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103.

8.  Evidence received after the October 1997 RO decision is new and material, and the claim for service connection for a skin disorder is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a) (2001).

9.  Pseudofolliculitis barbae was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

10.  A back disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Increased ratings

For an increased compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation, e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Vazquez-Flores, 22 Vet. App. 37.  

However, the Federal Circuit recently issued a decision vacating the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be veteran specific."  Similarly, "while a veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Nevertheless, in this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for dysthymic disorder (now characterized as chronic paranoid schizophrenia).  In this regard, once service connection is granted and an initial disability rating and effective date have been assigned, the claim is substantiated, and additional 5103(a) notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice that was provided to the Veteran in February 2001 before service connection was granted in August 2001 was legally sufficient, VA's duty to notify in this case has been satisfied.  

In addition, the duty to assist the Veteran has also been satisfied with regard to the claim for an increased rating for chronic paranoid schizophrenia.  The Veteran's service treatment records as well as all available VA medical records and all relevant private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  His Social Security Administration (SSA) records were also reviewed.  

The Veteran was also afforded VA examinations in March 2001, May 2001, February 2003, June 2003, February 2005, and February 2010 in connection with his claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record, and fully address the rating criteria that is relevant to rating psychiatric disabilities.  The impact of the Veteran's psychiatric disability on his ability to function and maintain employment has also been assessed.  Thus, there is adequate medical evidence of record to make a determination in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).   

Because the claim for entitlement to TDIU on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

New and material evidence

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

A May 2006 letter provided the information regarding how to substantiate the underlying service connection claims for an ear disorder and right hand disorder.  A February 2008 letter provided the Veteran with a definition of new and material evidence for the claims for an ear disorder and a right hand disorder.  The February 2008 letter also satisfied Kent in that it notified the Veteran that his original claims were in denied in an October 1997 rating decision because no permanent residual or chronic disability subject to service connection was shown by the medical treatment records or demonstrated by evidence following service.  The Veteran was informed that he needed to submit new and material evidence related to this fact in order to raise a reasonable possibility of substantiating his claims that was not simply repetitive or cumulative of the evidence on record when his claims were previously denied.  The February 2008 letter addressed also addressed the relevant rating criteria or effective date provisions.  Although the May 2006 and February 2008 notice letters were provided after the initial adjudication of the Veteran's claims in August 2001, the claims were subsequently readjudicated in a June 2009 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claims for an ear disorder and a right hand disorder.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  His SSA disability records were also obtained and reviewed.  As the Board has denied reopening of the claims for an ear disorder and a right hand disorder, it was not necessary to obtain examinations or opinions with regard to either claim.  38 C.F.R. § 3.159(c)(4)(C)(iii).

Because the claim for pseudofolliculitis on appeal is being reopened and granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Service connection 

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in August 2004 with regard to the claim for service connection for a back disorder.  Although the notice was provided after the initial adjudication of the Veteran's claim in August 2001, the claim was subsequently readjudicated in a January 2005 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  In a May 2006 letter, the Veteran was provided with notice that addresses the relevant rating criteria and effective date provisions.  Any defect in the timing of the notice was harmless error as service connection is being denied, and therefore no rating or effective date is being assigned.  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.  

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claim for a back disorder.  All available service treatment records, all identified VA and private medical records, and his SSA disability records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  

Pursuant to the Board's October 2009 remand, a VA examination with respect to the claim for a back disorder was obtained in February 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provides an adequate rationale for the opinion stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative with all claims on appeal by providing them with January 2003 and July 2003 SOCs and January 2005, June 2009, and April 2010 SSOCs, which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Increased ratings

1.  Entitlement to an initial evaluation in excess of 50 percent for paranoid type schizophrenia, previously characterized as dysthymic disorder, prior to February 12, 2010.

2.  Entitlement to an evaluation in excess of 70 percent for paranoid type schizophrenia on or after February 12, 2010.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

The pertinent provisions of 38 C.F.R. § 4.130 relating to rating mental disorders, including dysthymic disorder (9433) and schizophrenia, paranoid type (9203), read as follows:

100 percent  Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

50 percent  Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411.

GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

Under the criteria when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  See 38 C.F.R. § 4.126 (2006).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.

Ratings shall be based as far as practicable, upon the average impairment of earning capacity with the additional provision that the Secretary of Veterans Affairs shall from time to time readjust the Schedule of Ratings in accordance with experience.  In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 70 percent evaluation for his psychiatric disability since his grant of service connection in January 2001, but no higher.  The Veteran has not been shown to have total social impairment or such symptoms commensurate with gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

In this regard, the evidence reflected that the Veteran worked as a semi driver until August 2000 when he injured his left knee in an accident.  During a March 2001 mental disorder examination, the Veteran was focused on his belief that he was harassed for being married to a white woman.  He believed that this was the cause of most of his problems.  The Veteran was married to this second wife at the time.  The Veteran was alert and oriented times four with no evidence of a thought disorder or psychosis.  There was no evidence of hallucinations but the Veteran did appear to be delusionally preoccupied with others being against him and his past marriage to a white woman.  The diagnoses were delusional disorder (GAF 45), dysthymic disorder (GAF 55), and personality disorder not otherwise specified (GAF 65).  

In September 2001, the Veteran was hospitalized at C.R.H. for homicidal ideations.  The Veteran reported that he felt he was losing control and needed to be in a safe environment.  He denied suicidal and homicidal attempts.  The diagnoses were recurrent severe major depressive disorder with psychotic features, alcohol abuse, and r/o cannabis abuse.

VA records showed that in November 2001, the Veteran admitted pushing his wife and sought treatment.  He was noted to have alcohol and cannabis dependence in January 2002 and was given a GAF score of 55.  In February 2002, he was noted to be in college for two months and his depression and anxiety were improving.  He had a GAF of 65.  In July 2002, he recently finished a chemical dependency program and was given a GAF score of 70.  

During the February 2003 VA examination, the Veteran reported that he was unemployed and was collecting worker's compensation.  He stated that his current relationship with his second wife was rocky but improving.  He indicated that he had satisfactory relationships with some of his five children.  The Veteran reported that in September 2001, he and his wife were arrested in his lawyer's office for trespassing and resisting arrest.  Upon examination, no thought disorder was apparent and his social judgment and insight appeared to be fair.  Overall, the examiner commented that the Veteran was attempting to appear much more dysfunctional than he seemed.  His GAF was 60.

In June 2003, the Veteran underwent another VA examination.  The Veteran was oriented times three and had no suicidal or homicidal thoughts.  Cognition was intact, there were no obsessive or ritualistic behaviors, and impulse control was good.  He admitted to being a recovering alcoholic and addict.  He was trying to rekindle the relationship with his kids with his ex-wife.  His GAF score was 50.

March 2004 VA entries showed that the Veteran's wife left him in approximately December 2003.  A urine tox screen was positive for benzodiazepines, cocaine, and cannabinoids.  The Veteran was admitted to the VA in April 2004 with demanding, hostile, and aggressive behavior.  His diagnosis was intermittent explosive disorder.  The Veteran was hospitalized again at C.R.H. in May 2004 with a diagnosis of bipolar disorder.  

The Veteran underwent another VA examination in February 2005.  The Veteran reported that he was homicidal all the time.  He stated that his difficulties began in October 2003 when his father died and the next day his car blew up.  Then he reported that his brother was shot and in December his wife left him.  His biggest concern was finances and credit.  The diagnosis was major depression with a GAF of 55-60.  

In March 2005, the Veteran quit his job because he was not allowed time off to attend funerals.  He also pulled a knife on his wife and was jailed.  Later records reflected that he was incarcerated from July 2005 to November 2005 for an altercation with his wife's boyfriend.  

It appears that the Veteran was back in school in approximately January 2006.  His divorce became final in February 2006.  In October 2007, he was working toward his master's degree.  He was able to attend classes and was usually able to concentrate on class work.  

The Veteran had another VA examination in February 2010.  The Veteran reported that he was a full time student working on his master's degree.  He also worked as a high school substitute teacher.  The Veteran reported being away from heavy alcohol use for about a year and clean for marijuana for about a month.  The Veteran indicated that he had a history of suicidal ideation and heard an evil spirit prompting him to suicide and homicide.  He reported becoming paranoid and that "I am a prophet" and that he can predict the future through his dreams.  The Veteran stated that he worked in a variety of positions since the military but got into difficulty because of criminal charges and was hospitalized for homicidal ideation.  He currently worked about once or twice a month as a substitute teacher.  He was able to engage in a normal range and variety of ADLs without interruption of his typical daily routine.  He was well oriented to time, place, person, and situation.  His reasoning and judgment were questionable.  The Veteran reported both auditory and visual hallucinations as well as paranoia and suicidal and homicidal ideations.  The diagnoses were chronic paranoid schizophrenia and polysubstance dependency that the Veteran stated was in early remission.  His GAF was 45.  The examiner commented that it was very unlikely that the Veteran was capable of full time gainful employment.  

As reflected above, the Board acknowledges that the Veteran has experienced suicidal and homicidal ideations, been arrested for threatening his wife and fighting with his wife's boyfriend, been hospitalized, experienced audio and visual hallucinations, and had questionable judgment and paranoid thoughts.  However, the evidence does not indicate that these behaviors rise to the level of 100 percent because he has been able to manage his ADLs and attend school to the level of maintaining a master's degree.  Thus, it cannot be found that his level of impairment rises to the level of total occupational and social impairment.  Further, as will be discussed below, the Board is awarding TDIU based on the occupational impairment resulting from the Veteran's psychiatric disability.  Additionally, as the record contains no evidence showing that the Veteran is entitled to a higher rating at any point during the instant appeal, no staged ratings are appropriate.  See Hart, 21 Vet. App. 505.  Thus, the Board finds that a 70 percent evaluation, but no higher, is appropriate.  38 C.F.R. §§ 4.7, 4.130 Diagnostic Code 9203. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's chronic paranoid schizophrenia is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to evaluate his chronic paranoid schizophrenia reasonably describe the Veteran's disability level and symptomatology and he has not argued to the contrary.  The criteria, 38 C.F.R. § 4.130, Diagnostic Code 9203, reasonably describe the Veteran's disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  Thus, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

3.  Entitlement to a total rating based on individual unemployability (TDIU).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.

As reflected above, the February 2010 VA examiner concluded that it was very unlikely that the Veteran was capable of full time gainful employment based on his service-connected schizophrenia.  The Board finds that this evidence is sufficient to raise a claim of entitlement to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a Veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, . . . VA must consider TDIU."); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (noting that a claim to TDIU benefits is not a free-standing claim that must be pled with specificity; it is implicitly raised whenever a pro se Veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating).  As the claim for a higher rating for service-connected schizophrenia is on appeal, the Veteran is seeking an increased rating, and there is evidence that he cannot work due to his service-connected schizophrenia, the Board concludes that a claim for TDIU has been raised by the record.  As the Board is granting the claim, it is not necessary to remand this matter to the RO in the first instance because no prejudice would result to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, entitlement to TDIU is granted.  

New and material evidence

The Board observes that the Veteran's claims for service connection for a back disorder, an ear disorder, chest pain, a right hand disorder, and a skin disorder were previously considered and denied by the RO in a rating decision dated in October 1997.  The Veteran filed a notice of disagreement in April 1998, and a statement of the case was issued in May 1998.  However, the Veteran did not submit a timely substantive appeal, and the decision became final.  38 C.F.R. §§ 20.200, 20.202, 20.1103.

Previous determinations are final and binding in the absence of clear and unmistakable error (CUE).  The Veteran did submit a statement in November 2000 alleging that there was CUE in the October 1997 rating decision.  However, it does not appear that he has made a valid claim of CUE.  Applicable regulations provide that a claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).

In this case, the October 1997 rating decision denied service connection for a neck disorder, spinal condition, elbow condition, ear condition, chest condition, hand condition, stomach condition, and dermatological condition.  That decision also granted service connection for a residual laceration scar of the left eyelid, degenerative joint disease of the left knee, and hallux valgus deformity of the left great toe and assigned separate noncompensable evaluations effective from June 1, 1997.  In addition, a 10 percent disability evaluation was assigned based upon multiple, noncompensable service-connected disabilities effective from June 1, 1997.  The Veteran did not indicate in his November 2000 statement which issues he believed involved CUE.  Nor did he specify the alleged type of error or why the result of the final decision would have been manifestly different.  As such, the Veteran has not established a valid claim of CUE.  Having found that there is no valid claim of CUE regarding a prior rating decision, the Board concludes that the October 1997 rating decision is final.

In January 2001, the Veteran requested that his claims for service connection for a back disorder, an ear disorder, chest pain, a right hand disorder, and a skin disorder be reopened.  However, the August 2001 rating decision currently on appeal denied reopening the Veteran's claims on the basis that new and material evidence had not been submitted.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed before August 29, 2001, as was the application in this case, new and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not have to demonstrate that the new evidence would probably change the outcome of the prior denial.  Rather, it is important that there be a complete record upon which the claim can be evaluated, and some new evidence may contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability.  Hodge, 155 F.3d at 1363.  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for an ear disorder.

As noted above, the Veteran's claim for service connection for an ear disorder was previously considered and denied in an October 1997 rating decision.  In that decision, the RO noted that the Veteran was seen for ear pain due to colds and otitis media in January 1980 and April 1980.  However, the remainder of his service treatment records were negative for any further complaints, treatment, diagnosis, or residuals thereof.  The RO also observed that a July 1997 VA examination report indicated that Veteran did have a possible eustachian tube dysfunction due to allergies.  The July 1997 VA examination report also indicated that the Veteran complained of a long history of bilateral aural fullness, occasional tinnitus bilaterally, and that his hearing was somewhat decreased but not significantly.  There was an impression of possible sensorineural hearing loss.  However, the RO stated that there was no evidence that such a disorder was related to the acute ear condition in service.  As such, the RO concluded that service connection was not warranted for an ear disorder.

The evidence associated with the claims file subsequent to the October 1997 rating decision includes VA medical records, private medical records, SSA records, VA examination reports, and hearing testimony as well as the Veteran's own assertions.  However, the Board finds that such evidence is not new and material within the meaning of the laws and regulations set forth above, and as such, there is no basis to reopen the claim for service connection for an ear disorder.

With respect to the VA medical records, private medical records, and SSA records the Board finds that some of these records are new in that they not of record at the time of the October 1997 rating decision.  However, the majority of those records are not material in that they do not document any complaints, treatment, or diagnosis of an ear disorder.  The Board does acknowledge that some of those medical records do document the Veteran as having an ear infection and complaints of decreased hearing.  However, collectively, those records are cumulative and redundant, in that they reiterate that the Veteran has a current ear disorder.  In fact, the October 1997 rating decision had already acknowledged that the Veteran possibly had a current disorder, namely eustachian tube dysfunction.  Further, the evidence of record before October 1997 indicated that he possibly had sensorineural hearing loss.  Moreover, the newly submitted records are not probative, as they fail to provide a nexus between a current disorder and the Veteran's military service.  Rather, the evidence simply shows that the Veteran has current complaints and symptomatology.  There was no indication that an ear disorder was incurred in service.  Therefore, the Board finds that these VA medical records, private medical records, and SSA records are not new and material.

As to the VA examination reports, the Board finds this evidence to be new in that they were not of record at the time of the October 1997 rating decision, with the exception of the July 1997 VA examination report.  However, these examination reports are not probative, as they do not discuss a current ear disorder.  As such, the Board concludes that the VA examination reports are not new and material.

With respect to the Veteran's hearing testimony and written statements, the Board finds that the Veteran's assertions are cumulative and redundant of those assertions made in connection with his prior claim.  The Veteran's complaints are essentially the same as before, that he experiences ear build up, ringing, and hearing loss; all of which were considered at the time of the October 1997 rating decision.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Moreover, the record on appeal does not indicate that the Veteran has the expertise to provide an opinion that requires specialized knowledge, skill, experience, training or education, such as an opinion as to the cause of an ear disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the Veteran's assertions are not deemed to be "new and material evidence" and cannot serve to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the October 1997 rating decision continues to be absent.  Specifically, there remains no competent evidence that indicates that the Veteran currently has an ear disorder, to include otitis media, hearing loss, and tinnitus, that is etiologically related to his military service.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for an ear disorder.


5.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right hand disorder.

As noted above, the Veteran's claim for service connection for a right hand disorder was previously considered and denied in an October 1997 rating decision.  In that decision, the RO noted that the Veteran was treated for a contusion of the right hand in January 1994, but the remaining service treatment records were silent for any additional treatment or residuals.  The RO further observed that a July 1997 VA examination was negative for findings of a disability involving a right hand disorder.  As such, the RO concluded that service connection was not warranted for a right hand disorder.

The evidence associated with the claims file subsequent to the October 1997 rating decision includes VA medical records, private medical records, SSA records, VA examination reports, and hearing testimony as well as the Veteran's own assertions.  However, the Board finds that such evidence is not new and material within the meaning of the laws and regulations set forth above, and as such, there is no basis to reopen the claim for service connection for a right hand disorder.

With respect to the VA medical records, private medical records, and SSA records the Board finds that some of these records are new in that they not of record at the time of the October 1997 rating decision.  However, the majority of those records are not probative in that they do not document any complaints, treatment, or diagnosis of a right hand disorder.  The Board does acknowledge that a VA treatment record dated in November 2005 documented the Veteran as having reported a history of "hand surgery."  However, that note did not indicate to which hand he was referring.  Moreover, there are no records documenting that reported surgery.  Nor do any of the VA medical records, private medical records, or SSA records discuss complaints, treatment, or diagnosis of a current right hand disorder.  Moreover, these newly submitted records are not probative, as they fail to provide a nexus between a current right hand disorder and the Veteran's military service.  Therefore, the Board finds that these VA medical records, private medical records, and SSA records are not new and material.

As to the VA examination reports, the Board finds this evidence to be new in that they were not of record at the time of the October 1997 rating decision, with the exception of the July 1997 VA examination report.  However, these examination reports are not probative, as they do not discuss a current right hand disorder.  As such, the Board concludes that the VA examination reports are not new and material.

With respect to the Veteran's hearing testimony and written statements, the Board finds that his allegations are cumulative and redundant of those assertions made in connection with his prior claim.  Moreover, the record on appeal does not indicate that the Veteran has the expertise to provide an opinion that requires specialized knowledge, skill, experience, training or education, such as an opinion as to the diagnosis or cause of a right hand disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the Veteran's assertions are not deemed to be "new and material evidence" and cannot serve to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the October 1997 rating decision continues to be absent.  Specifically, there remains no competent evidence that indicates that the Veteran currently has a right hand disorder that is etiologically related to his military service.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the previously denied claim for service connection for a right hand disorder.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for pseudofolliculitis, claimed as a skin disorder.

As noted above, the Veteran's claim for service connection for a skin disorder was previously considered and denied in an October 1997 rating decision.  In that decision, the RO noted that the Veteran sought treatment for a skin condition in April 1981 diagnosed as pseudofolliculitis barbae.  However, the remaining records were negative for any further treatment or residuals thereof.  The RO further observed that a July 1997 VA examination was negative for findings of a dermatological disorder.  As such, the RO concluded that service connection was not warranted for a skin disorder.

The evidence associated with the claims file subsequent to the October 1997 rating decision includes VA medical records, private medical records, SSA records, VA examination reports, and hearing testimony as well as the Veteran's own assertions.  The Board finds that some of the evidence is new and material sufficient to reopen the claim.  In this regard, the Board observes that one of the reasons the Veteran was denied service connection for pseudofolliculitis barbae was because such was not shown by the then current evidence of record.  During the March 2001 VA examination, the Veteran was noted to have chronic pseudofolliculitis barbae since 1977.  In May 2002, the Veteran and his then wife provided competent testimony that he still experienced pseudofolliculitis barbae on his face.  During his November 2003 hearing, he testified that he had a permanent profile since 1981 for shaving.  In March 2004, a VA record indicated pruritic papules on his left anterior neck in the beard growth that was likely due to ingrown hairs.  The Board finds that this evidence has not been previously submitted and bears directly and substantially upon the specific matter under consideration, namely whether the Veteran currently has pseudofolliculitis barbae, and is not cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  Accordingly, the claim is reopened.  

New and material evidence having been submitted, the claim for service connection for pseudofolliculitis barbae is reopened.

Service connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

6.  Service connection for pseudofolliculitis barbae.

Turning to the merits of the claim for service connection for pseudofolliculitis barbae, after considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for pseudofolliculitis barbae.

The Board observes that the Veteran had a shaving profile during the majority of his 20 years of service.  He was noted to have pseudofolliculitis barbae in 1980, 1981, 1986, and 1990 in his service treatment records.  As previously mentioned, he testified that he had a permanent profile for shaving since 1981.  Accordingly, the Board concludes that there is evidence that the Veteran had pseudofolliculitis barbae during his military service.

During his July 1997 VA examination, the Veteran was noted to have folliculitis barbae and was still complaining of the same.  The assessment was folliculitis barbae but no lesions were noted at the time of the examination.  During a March 2001 VA examination, the Veteran was diagnosed with chronic pseudofolliculitis barbae since 1977.  Further, the Veteran testified during his May 2002 hearing that he continued to have irritation when shaving.  He indicated that his hair grows out and then goes back into his face (ingrown hairs).  His wife testified to witnessing the same.  A March 2004 VA record indicated pruritic papules on his left anterior neck in the beard growth that was likely due to ingrown hairs.  

The Board concludes that the above evidence is sufficient to conclude that the Veteran has experienced pseudofolliculitis barbae on a continual basis since his separation from service.  The Board has no reason to doubt the evidence of such shortly after his separation from service and his competent testimony that he continues to experience this condition.  The Board observes that pseudofolliculitis barbae is something that the Veteran is competent to report as ingrown hairs are capable of lay observation.  Moreover, there is documentation of such by medical professionals.  Accordingly, as the evidence reflects that the Veteran has continued to experience pseudofolliculitis barbae since his service, service connection for pseudofolliculitis barbae is granted.

7.  Entitlement to service connection for a back disorder.

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a back disorder.

The service treatment records showed an episode of lumbosacral strain in 1994.  However, there was no diagnosis of a low back disorder at the time of his discharge from service in 1997.  The Board finds it significant that there were no complaints or findings of low back pain during the July 1997 VA examination.  Further, there were no complaints of low back pain during March or May 2001 VA examinations.  

During his May 2002 hearing, the Veteran asserted that he injured his back during service playing basketball.  He stated that he has had pain on and off ever since.  During his November 2003 hearing, the Veteran stated that he had pain in his back since service that worsened when he was injured by a post-service accident in August 2000.  

Although the Veteran is competent to report that he has experienced back pain on and off since service because it is a symptom capable of lay observation, the Board does not find his report to be credible.  In this regard, the Board observes that during his July 1997 VA examination which he was afforded in part in connection with his original claim for back pain filed in June 1997, the Veteran did not report back pain and such was not found.  However, he did report neck pain (he is service-connected for spondylosis of the cervical spine).  Further, he did not report back pain during either the March or May 2001 VA examinations.  Again, he only related cervical complaints.  The Board finds this significant as it seems logical that if the Veteran was experiencing at the very least intermittent back pain he would report such to a VA compensation examiner.  However, he did not do so.  Moreover, there are no complaints of back pain in the medical evidence.  Thus, the Board concludes that because the Veteran did not report any back pain during his 1997 and 2001 VA examinations which were administered in connection with his claim for a back disability and there were no complaints or findings of back problems in the medical records, the Board finds the Veteran's contentions that he has experienced back pain since service not credible.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).

Additionally, in February 2010, the Veteran underwent a VA examination for his back.  The Veteran's contentions that he fell during service playing basketball and injured his back were recorded.  The 2000 post-service injury when the Veteran twisted his low back and neck and injured his left knee was also noted.  Following examination and x-rays, chronic lumbar spine strain and minor degenerative joint disease L2-3 was diagnosed.  The examiner opined that the chronic lumbar spine strain was not caused by or the result of the Veteran's in-service basketball injury.  The examiner reasoned that the Veteran did have a spine injury after a contact sport that was treated but service records revealed no chronic spine treatment.  He was then struck by a truck in 2000 with an injury to his spine and left knee.  

The Board finds the VA examiner's opinion with regard to the relationship between the in-service basketball injury and the current diagnosis of a back disability to be further persuasive evidence against the Veteran's claim.  The Board observes that the VA examiner's opinion is consistent with the Board's findings; i.e. there is no competent and credible evidence indicating that the Veteran continued to have back complaints or pain following his in-service basketball injury.  Further, the examiner noted that the Veteran had an intercurrent injury in 2000 when he was struck by a truck that further weakens the association between the in-service injury and the current back disability.  Thus, the Board finds the February 2010 VA examiner's opinion to be probative evidence against the claim.  

In conclusion, the Board finds that the Veteran's claim of entitlement to service connection for a back disorder has not been shown to be related to service.  There is no competent and credible evidence of a post service back disorder until many years after the Veteran's separation from service.  Further, there is no competent evidence of a nexus between the in-service basketball injury and the current back disability.  The Veteran is not qualified to render an opinion as to the relationship between his in-service basketball injury and his current diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As such, service connection for a back disorder must be denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to an initial 70 percent evaluation, but no higher, for paranoid type schizophrenia, previously characterized as dysthymic disorder, effective February 12, 2010, is granted.

Entitlement to TDIU is granted.

New and material evidence has not been submitted and the claim for service connection for an ear disorder is not reopened.

New and material evidence has not been submitted and the claim for service connection for a right hand disorder is not reopened.

New and material evidence has been submitted to reopen a claim for service connection for pseudofolliculitis.

Entitlement to service connection for pseudofolliculitis barbae is granted.

Entitlement to service connection for a back disorder is denied.
REMAND

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD), previously characterized as chest pain.

9.  Entitlement to service connection for hypertension previously characterized as chest pain.

The Board concludes that the issue previously stated as entitlement to service connection for chest pain should be recharacterized as two separate claims; entitlement to service connection for GERD and hypertension.  An explanation as to the procedural development of the claims follows.

As noted in the October 2009 remand, service connection for chest pain was denied in an October 1997 rating decision.  In that decision, the RO noted that the Veteran was treated in May 1990 and January 1994 for chest pain due to costochondritis, yet there was no further treatment or residuals of such a condition.  The RO further observed in the October 1997 rating decision that a July 1997 VA examination was negative for findings of a disability involving a chest disorder.  As such, the RO concluded that service connection was not warranted for a chest disorder.

When reopening the claim for chest pain, the Board noted that the records associated with the claims file after October 1997 documented the Veteran as having hypertension and chest pain and concluded that the evidence showed that the Veteran may have a current chest disorder.  The Board remanded the matter to afford the Veteran a VA examination to ascertain the etiology of the Veteran's chest disorder.

However, the Board now concludes that the issue of entitlement to service connection for a chest disorder should not have been characterized as a claim to reopen but rather as initial claims for GERD and hypertension.  The Board observes that the claim for chest pain was initially raised in January 2001 and since that time there have been two important cases that have elaborated on how new and material evidence cases should be addressed.  The cases are Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) and Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In June 1997, the Veteran filed a claim for several issues to include "chest."  The Veteran did not elaborate on what symptomatology he was experiencing in connection for his claim for "chest."  In the October 1997 rating decision, the RO noted that during service, the Veteran's complaints of chest pain were attributed to costochondritis.  The RO further noted that July 1997 VA examination was negative for findings of a disability involving a chest disorder.  Thus, at the time of the October 1997 rating decision, the only chest related disorder that was addressed was costochondritis.

In January 2001, the Veteran again filed several claims including "chest condition."  Again, he did not elaborate on what symptomatology he was experiencing in connection with his claim.  In the August 2001 rating decision, the RO characterized the issue as whether new and material evidence has been submitted to reopen a claim for chest pain/ costochondritis.  As the claim was developed, in the January 2003 SOC, the RO referenced the Veteran's May 2002 hearing testimony wherein he stated that he thought his chest pains were related to gastric reflux.  The RO referenced the medical evidence indicating that the Veteran had complaints of gastrointestinal complaints to include a diagnosis of GERD.  The RO continued to deny the claim stating that no new and material evidence had been presented.

During his November 2003 hearing, the Veteran again asserted that he was told his chest pains were related to gastroreflux and irritable bowel syndrome (IBS)(the Board observes that the Veteran has already been service connected for IBS/chronic diarrhea).  In a September 2009 statement, the Veteran added that he has been told that his chest pain was due to GERD, IBS, hypertension, and diabetes.  (The claim for diabetes has been referred to the RO for development as reflected in the introduction.)

In October 2009, the Board reopened the claim in part on the evidence indicating that the Veteran had hypertension and complaints of chest pains.  

As discussed in Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996), a newly diagnosed disorder cannot be the same claim when it has not been previously considered.  A claim that could not have been adjudicated because all or a significant element of that claim had not been diagnosed is a new claim.  Id. at 402.  

In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the Federal Circuit discussed when two claims should be considered to have the same factual basis for purposes of 38 U.S.C.A. § 7104(b) and concluded that the factual basis is the Veteran's underlying disease or injury, rather than the symptoms of that disease or injury.  The Federal Circuit elaborated on its prior decision in Ephraim and restated the holding that claims based on separate and distinctly diagnosed diseases or injuries must be considered separate and distinct claims.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court noted that when a claimant files a claim, the claim should be construed based on the reasonable expectations of the claimant and the evidence developed in processing that claim.  Factors to consider include the claimant's description of the claim, the symptoms the claimant describes, and the information that the claimant submits or that VA obtains in support of the claim.  Id. at 5.

As reflected above, at the time of the October 1997 denial of the claim for chest pain, the only considered underlying disability attributed to the Veteran's complaints of chest pains was costochondritis.  However, during the course of his second claim for chest pains, although the Veteran is still characterizing his claim as "chest pains," it appears that he is seeking service connection for the underlying disabilities of GERD, hypertension, and diabetes; which he believes manifest in chest pains.  GERD, hypertension, and diabetes were not addressed by the RO at the time of the October 1997 rating decision.  Further, they are separate and distinctly diagnosed diseases and must be considered separate and distinct claims.  Moreover, the claims for GERD and hypertension have been raised during the course of the appeal for chest pains as the Veteran testified that he believed his symptoms were attributed to GERD and the Board previously reopened the claim for chest pains in connection with a diagnosis of hypertension.  Thus, the Board concludes that the claim for chest pains should be characterized as two initial claims on a direct basis for GERD and hypertension.  (Because the Veteran did not initially mention the claim for diabetes until September 2009, evidence has not been gathered related to diabetes, and the RO has not considered this disability in connection with the claim for chest pains, it is referred to the RO for development in the first instance.)  

As these claims have not been developed or addressed on a direct basis, the Board remands them to the RO for consideration in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a duty to notify and assist letter with regard to how to substantiate his claims for entitlement to service connection for GERD and hypertension, previously characterized as chest pains, on a direct basis.

2.  When the development requested has been completed, the claims for entitlement to service connection for GERD and hypertension should be readjudicated on a direct basis.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


